Citation Nr: 1145420	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a vision disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1956, and from June 1959 to June 1965.   

This case comes before the Board of Veterans Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's vision disorder is not related to service.  


CONCLUSION OF LAW

Criteria for service connection for a vision disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran served on active duty from March 1953 to January 1956 and from June 1959 to June 1965.  The Veteran is currently diagnosed with exudative age-related macular degeneration, which he believes is causally related to his military service insofar as he first began having difficulty seeing during service and has continued to have worsening vision since.  

The Veteran filed his claim for a vision disorder in September 2009.  He subsequently testified at a hearing before the Board in February 2011 that exposure to light during service caused his vision disorder.  Specifically, the Veteran stated that, while stationed in Alaska for two years, he had extreme exposure to snow and blizzards during the winter and extended exposure to sunlight during the summer.  Further, the Veteran has reported that, after performing his duties in the snow/blizzards, he experienced "black outs" during which he saw spots and was occasionally unable to see at all.  
	
The Veteran's service treatment records show that, on examination in April 1962, the Veteran had 20/20 vision bilaterally and was found to have a normal vision on examination.  Thereafter, in September 1964, the Veteran sought treatment for his eyes, and at that time, the doctor noted that, during reading school, the Veteran had taken a test showing that he was suppressing his left eye, and as such, had worn a patch over the eye for two weeks, which increased his reading speed.  The doctor also noted that the Veteran had worn prescription glasses for a year during high school, but had not had refraction for a long period of time.  On examination at that time, the Veteran had 20/20 vision in the right eye and "20 -2 of 5" in the left eye.  Finally, at the time of his separation examination in June 1965, the Veteran reported that he wore glasses for reading only, and was found to have normal vision, with 20/20 vision bilaterally on examination.  

Post-service, the Veteran first sought treatment for his vision at the Charles Retina Institute in October 2007, and he was diagnosed with an old superotemporal branch retinal vein occlusion of the right eye and a macular hole of the epimacular membrane of the left eye.  The Veteran has since continued to receive regular vision treatment at the Charles Retina Institute, including undergoing pars plana vitrectomies of the left eye in October 2007 and August 2008, and pars plana vitrectomy revision of the left eye in September 2008.  A review of the treatment records from the Charles Retina Institute reflect that the Veteran has since been diagnosed with bullous retinal detachment, low inferior retinal detachment, a choroidal neovascular membrane, pigment epithelial detachment (PED), inferior rhegmatogenous retinal detachment, recurrent retinal detachment, proliferative vitreoretinopathy, and submacular hemorrhage of the left eye; a disciform scar, cataracts, geographic atrophy, and a large macular cyst of the right eye; and bilateral exudative age-related macular degeneration.  Additionally, during treatment with Dr. Fred J. George in June 2009, the Veteran was found to be legally blind, with best corrected visual acuity of 20/400 in each eye.  

In May 2011, the Board sought expert medical assessment and opinion on the issue in this matter.  In response, a July 2011 medical opinion from a specialist with the Veteran's Health Administration (VHA) has been included in the record.  The examiner indicated a thorough review of the claims file.  He supported that assertion by a recitation of its contents, including the service treatment records and post-service treatment records.  As background to his opinion, the examiner stated that "snow exposure, bright sunlight, and other meteorological conditions do not affect the internal structural anatomy of the eye, particularly the retina."  The examiner indicated that neither an immediate nor a delayed effect would exist due to this type of exposure.  The examiner noted that harsh sunlight could cause ultraviolet keratitis, or "snow blindness", but that that condition was a temporary problem rather than a chronic one.  The examiner also stated in background that age-related macular degeneration (AMD) is a common cause of blindness in the elderly.  Based on these facts, and on a review of the evidence of record, the examiner concluded that there was "a much lower than 50% likelihood that this Veteran's currently diagnosed vision disabilities (bilateral macular degeneration, legal blindness) had clinical onset during his period of active military service."  

The VHA examiner then further supported his opinion by stating that the Veteran's "use or non-use of glasses is unrelated to his vision disabilities."  Indeed, the examiner indicated that his use of glasses was "irrelevant" because there "was no service related eye or vision injury causing him to need glasses."  And the examiner indicated that the Veteran's use of an eye patch during service was unrelated to "his described military service exposures."  In closing, the examiner asserted that "AMD is not causally related to any events during this Veteran's service."    

By contrast, the Veteran has maintained that his current vision and eye problems do relate to his service.  The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson is deemed competent to report on observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Once it has been determined that a Veteran is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the Veteran's testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this matter, the Board finds the Veteran competent to report symptoms such as altered or diminished eyesight during service as they are symptoms that are capable of lay observation.  Moreover, the Board found the Veteran credible during his hearing testimony when he recounted his experiences during service and the symptoms he experienced then.  See Smith v. Derwinski, 1 Vet. App. 235 (1991) (credibility is determined by the fact finder).
  
However, the Veteran is not competent to render a medical opinion regarding the etiology of his current disorder.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran is simply not qualified to render the type of medical conclusion that is the crux of this case.  He cannot competently state that exposure to sunlight in service led to the development of an eye disorder over 40 years after service.  Absent evidence showing that he has medical training or expertise, his statements that in-service exposure to sunlight caused his current vision problems are unpersuasive.  As such, the Veteran's statements cannot support a grant of service connection here, particularly in light of the statements offered by the VHA examiner.  Indeed, the evidence offered by the VHA examiner preponderates against the Veteran's contentions.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

As such, the Board finds that the preponderance of evidence is against the Veteran's claim, and therefore there is no reasonable doubt that can be resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, the Veteran's claim of entitlement to service connection for a vision disorder is denied. 

      II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this matter, the required notice was provided by a letter dated in November 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also explained how disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice was provided to the Veteran prior to the rating decision on appeal, moreover.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

Numerous private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran testified at a hearing before the Board. 

The Veteran was also provided with the above-noted VHA report and opinion, which is based on a review of the Veteran's medical history, and is supported by a well-reasoned rationale.  As such, VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Entitlement to service connection for a vision disorder is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


